Case 3:20-cv-06989-MAS-DEA Document 19 Filed 12/02/20 Page 1 of 2 PageID: 235




                                                                90 Park Avenue
                                                              New York, NY 10016
                                                        212-210-9400 | Fax: 212-210-9444


   Karl Geercken                                             Direct Dial: 212-210-9471                       Email: karl.geercken@alston.com


                                                            December 2, 2020

   VIA ECF

   Hon. Douglas E. Arpert, U.S.M.J.
   United States District Court for the District of New Jersey
   Clarkson S. Fisher Building & U.S. Courthouse
   402 East State Street
   Trenton, New Jersey 08608

               Re:         IFMK Realty II, LLC v. Atlantic Property Development, LLC, et al.
                           Civil Action No. 3:20-cv-6989-MAS-DEA

   Dear Judge Arpert:

           We represent IFMK Realty II, LLC (“IFMK”) in the above-referenced action. We
   write regarding IFMK’s Motion for Default Judgment (the “Motion”) (D.E. No. 15), which
   is currently pending before Your Honor.1

           As the Court may recall, IFMK brought this action against Defendants Atlantic
   Property Development, LLC (“Atlantic”), Francis M. Ferrari, and Felix Nihamin, asserting
   claims for fraud, breach of contract, and breach of fiduciary duty arising out of the parties’
   business relationship. In short, IFMK and Defendants formed several LLCs to acquire,
   develop, and sell beach properties in southern New Jersey. IFMK learned, however, that
   Defendants had no intention of pursuing that endeavor. Instead, they solicited millions in
   seed capital from IFMK, used that capital to purchase properties, mortgaged the properties
   multiple times over for their own financial benefit without informing IFMK and in
   violation of the LLCs’ operating agreements, and then defaulted on the mortgage
   payments, exposing the properties to foreclosure and IFMK to millions in lost investments.

         Not surprisingly, Atlantic and Ferrari have failed to appear in this action.2 On
   August 3, 2020, the Clerk of Court entered default against them, and on October 6, 2020,
   IFMK filed the Motion, seeking various relief by way of default judgment.


   1
    The parties previously consented to Your Honor conducting any and all proceedings and entering a final
   order as to IFMK’s Motion. (D.E. No. 17).
   2
     Defendant Felix Nihamin, Atlantic’s General Counsel and Director of Business Development, has appeared
   in this action; however, on November 19, 2020, Nihamin filed a Suggestion of Bankruptcy, stating that he
   Alston & Bird LLP                                                                                                             www.alston.com

   Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
Case 3:20-cv-06989-MAS-DEA Document 19 Filed 12/02/20 Page 2 of 2 PageID: 236
   December 2, 2020
   Page 2


           In light of recent developments involving the LLCs, IFMK respectfully seeks to
   modify the relief it requests in the Motion. Specifically, IFMK seeks to withdraw its
   request, under Count One of the Complaint, that the Court (i) rescind and declare null and
   void the Operating Agreements; (ii) impose a constructive trust with respect to the interests
   held by Atlantic, Ferrari, and Nihamin in the LLCs; and (iii) transfer title to the Properties
   to IFMK.

            As a result, IFMK seeks a default judgment against (i) Atlantic, solely as to liability,
   with respect to its claims for fraud (Count One), breach of contract (Count Two), breach
   of fiduciary duty (Count Three), and attorney’s fees (Count Four); and (ii) Ferrari, solely
   as to liability, with respect to its claim for fraud (Count One).

          Enclosed please find an amended proposed Order reflecting this modified relief.
   We have also submitted a copy of the amended proposed Order to Your Honor’s Chambers
   via email, in accordance with Your Honor’s Judicial Preferences.

          As always, we thank the Court for its attention to this matter, and we look forward
   to appearing before Your Honor at the upcoming status conference on December 7, 2020.

                                                         Respectfully submitted,

                                                         /s/ Karl Geercken

                                                         Karl Geercken

   Enclosure
   cc:    All Counsel of Record (via ECF)




   “filed a voluntary chapter 13 bankruptcy in the United States Bankruptcy Court for the District of New Jersey
   on April 24, 2019 under case number 19-18309.” (D.E. No. 18).
